                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WALTER BRANSON BENNETT,

        Plaintiff,
                                                  Case No. 19-cv-108-jdp
   v.

JODY WOLF, RICHARD WOLF,
R&J WOLF, LLC., WOLF MINI-STORAGE,
AND DOES ONE TO TEN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             8/13/2019
        Peter Oppeneer, Clerk of Court                     Date
